REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The Applicants have amended the independent method and product claims to recite “ethyl acetate” as the detacking agent in the dispersion.  The affidavit and examples in the specification all included ethyl acetate.  The Applicants asserted unexpected results in compositions containing food grade alcohol, pearlescent pigment, hydroxypropyl cellulose, carnauba wax, and ethyl acetate and relied on the presence of these ingredients for a synergistic effect and unexpected results (most glossy, most vibrant, most even coatings).  The prior art of record was devoid of dispersions containing these ingredients in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 





/Felicia C Turner/Primary Examiner, Art Unit 1793